                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



 SANDRA RODRÍGUEZ COTTO;
 RAFELLI GONZÁLEZ COTTO,

                Plaintiffs,
                                                          Civil Action No.: 3:20-01235-PAD
        v.

 WANDA VÁZQUEZ GARCED, Governor of
 Puerto Rico; DENNISE NOEMÍ
 LONGO QUIÑONES, Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                Defendants.




    MOTION FOR LEAVE TO FILE AN OVERLENGTH REPLY MEMORANDUM

       COME NOW Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González Cotto, through

undersigned counsel, and respectfully state as follows:

       1.      On this date, in compliance with the Court’s Order at Docket No. 5, Plaintiffs will

file a Reply Memorandum in Support of Plaintiffs’ Motion for Preliminary Injunction.

       2.      On June 5, the Court granted Defendants’ motion for leave to file an overlength

opposition memorandum. Dkt. No. 14.

       3.      In accordance with Local Rule 7(d), a reply memorandum in support of a motion

for injunctive relief may not exceed ten (10) pages, except by the Court’s leave.

       4.      Plaintiffs worked diligently to limit the length of their reply memorandum.

However, in order to respond to the numerous arguments raised in Defendants’ overlength
opposition memorandum, Plaintiffs’ reply memorandum required additional pages in excess of

those allowed under the Local Rule.

       WHEREFORE, Plaintiffs therefore respectfully request the Court’s leave to file an

overlength Reply Memorandum in Support of Plaintiffs’ Motion for Preliminary Injunction in

excess of ten (10) pages.

       I HEREBY CERTIFY: That on this same date I have served this Motion to all defendants

through the CM/ECF system which will serve copies to all parties in this case.

       DATED: June 10, 2020

                                                    S/ Fermin L. Arraiza-Navas
                                                    #215705
                                                    William Ramirez-Hernández+
                                                    American Civil Liberties Union
                                                    of Puerto Rico
                                                    Union Plaza
                                                    416 Avenida Ponce de León, Suite 1105
                                                    San Juan, Puerto Rico 00918
                                                    (787) 753-9493
                                                    (646) 740-3865
                                                    farraiza@aclu.org
                                                    wramirez@aclu.org

                                                    Brian Hauss*
                                                    Emerson Sykes+
                                                    Arianna Demas+
                                                    ACLU Foundation
                                                    125 Broad Street, 18th Floor
                                                    New York, New York 10004
                                                    (212) 549-2500
                                                    bhauss@aclu.org

                                                    *Pro hac vice
                                                    + Of counsel

                                                    Attorneys for Plaintiffs




                                                2
